Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claim(s)17-23, drawn to a citrate perhydrate of alkali metal being a disodium citrate perhydrate.
Group II claim(s)24 and 27, drawn to  a composition comprising the citrate perhydrate as defined in claim 17, and urea perhydratein the form of a urea-hydrogen peroxide co-crystal.
Group III claim(s)  25 drawn to an antimicrobial agent for use in humans or animals, comprising disodium citrate perhydrate according to claim 1.
Group IV claim(s) 26, drawn to a tooth whitening agent for a use in dental medicine comprising disodium citrate perhydrate according to claim 17.
Group V claim(s) 28-30, drawn to a biocide composition comprising a disodium citrate perhydrate according to claim 17.
Group VI claim(s) 31-34 drawn to a method for inhibiting or preventing the growth of a pathogen on or in a plant, wherein said disodium citrate perhydrate is applied to the surface of the plant in an amount of from 25 to 1000 ng.dm-2.
Group VII claim(s) 35-36 drawn to a method for disinfecting a fluid or a surface, comprising applying disodium citrate perhydrate to the fluid or to the surface.
Group VIII claim(s) 37 drawn to a method for preparing a citrate perhydrate of alkali metal according to claim 17, said method comprising: (i) a step of bringing a disodium citrate into contact with hydrogen peroxide, to obtain said disodium citrate perhydrate, said step (i) optionally being preceded by a step of neutralization of a citric acid
with a hydroxide, a carbonate or a citrate of sodium, in order to obtain the disodium
citrate as mentioned in step (i), or (i) a step of bringing into contact citric acid; a hydroxide, carbonate or citrate of sodium; and hydrogen peroxide, to obtain said disodium citrate perhydrate of alkali, alkaline earth, transition or post-transition metal.
Group IX claim(s) 38, drawn to a method for preparing a composition according to claim 24, said method comprising a step (a) of co-crystallization by bringing into contact a disodium citrate, urea, and hydrogen peroxide, said step (a) optionally being preceded by a step of neutralization of a citric acid with a hydroxide, a carbonate or a citrate of sodium, in order to obtain the disodium citrate as mentioned in step (a), or (a’) a step of bringing into contact citric acid; a hydroxide, carbonate or citrate of
sodium; urea; and hydrogen peroxide, to obtain said disodium citrate perhydrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention I-IX lack unity of invention because even though the inventions of these groups require the technical feature of disodium citrate perhydrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (USP 3,647,869) which teaches citrate perhydrates. Thus the inventions lack unity.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612